WiNsnow, J.
This is an action at law for damages. The defense consisted substantially of a denial of the parol con*224tract of sale, and a claim that tbe plaintiff’s occupation of the premises was under a written lease executed in July, 1891. This lease did not describe the premises in dispute, but did describe an entirely different parcel of land; hence it could constitute neither a defense nor a counterclaim at law, until reformed. What was said on this subject in Casgrain v. Milwaukee Co. 81 Wis. 113, is applicable here: “ The reformation of contracts is purely cognizable in equity. It must be done by equitable action or by equitable counterclaim. It cannot be by mere defense in an action at law. In the present case, there has been no action brought, nor counterclaim interposed, to reform this contract; consequently it must stand as written.” Hence the lease was inadmissible in evidence, and is not properly in the case. With the lease eliminated from the case, the sole important questions remaining were whether the alleged oral contract was made, and, if so, what was the proper measure of damages.
The jury have decided that the parol contract was made, and that the plaintiff held under it, and we are unable to see that the court’s charge on this subject contained any substantial errors which were prejudicial to the defendant. If there were any errors, they were contained in such parts of the charge as allowed the jury to consider the provisions of the alleged lease, and of such errors the defendant cannot complain.
Complaint is made of the charge of the court as to the measure of damages. The court charged, in substance, that, if the plaintiff recovered, he was entitled to receive the amount of cash paid by him on the contract, and the reasonable value of his services in working the farm, after deducting the income of the farm received by him. There does not seem to be any good ground for complaint by. the defendant of this charge. If the contract was void because not in writing (which is not decided), the plaintiff could recover what he had paid thereon and the reasonable value *225of bis services over and above the value of.the use and crops. Clark, v. Davidson, 53 Wis. 317. If, on the other hand, it was a valid contract, and was breached by defendant by putting it out of her power to fulfill its terms, the vendee would, at least, be entitled to recover what he had paid upon the contract in cash or services. 2 Suth. Dam. (2d ed.), § 586.
There were some exceptions taken to rulings upon evidence, but we have found no prejudicial errors, and it does not seem necessary to notice them at length.
By the Court.— Judgment affirmed.